      Case 4:18-cv-00286-DCB Document 88 Filed 11/06/19 Page 1 of 5



 1   LAW OFFICE OF LYNN ERIC GOAR, P.C.
     1955 WEST GRANT ROAD #125G
2    TUCSON, ARIZONA 85745-1470
     (520) 740-1447/FAX (520) 829-3620
3    lynn.goar@hotmail.com

4    LYNN ERIC GOAR, ESQ.
     (State Bar of Arizona #12484)
5    ROY S. McCANDLESS, ESQ.
     (State Bar of N.H. 11850, pro hac vice)
6    Attorney for Defendants

7                        IN THE UNITED STATES DISTRICT COURT

8                                   DISTRICT OF ARIZONA

9    TM Technologies, Inc, Plaintiff,                    No. 4:18-CV-286-TUC-JAS

10   v.                                                  OBJECTION TO MOTION TO
                                                         DISMISS COUNTS IV, VI, AND X
11   Hand Technologies, Inc., et al., Defendants.        OF DEFENDANTS’ SECOND
                                                         AMENDED COUNTERCLAIMS
12

13

14

15
           The Hand Defendants file this Objection to the Plaintiff’s Motion to Dismiss
16
     Counts IV, VI, and X of Defendants’ Second Amended Counterclaims. This Objection is
17
     supported by the following Memorandum of Points and Authorities and the Answer and
18
     Counterclaims of the Hand Defendants.
19                                                       [Jury
           Dated: November 6, 2019.
20
                                               LAW OFFICE OF LYNN ERIC GOAR, P.C.
21

22                                               Lynn Goar
                                               /s/




24
                                                     1
          Case 4:18-cv-00286-DCB Document 88 Filed 11/06/19 Page 2 of 5



 1                                                  LYNN ERIC GOAR

2                                                   McCANDLESS & NICHOLSON, PLLC

3                                                   /s/ ROY S. McCANDLESS
                                                    Pro Hac Vice
4
                          MEMORANDUM OF POINTS AND AUTHORITIES
5
     I.          STANDARD OF REVIEW
6
                 To sufficiently plead a cause of action, “[f]ederal pleading rules call for ‘a short
7
     and plain statement of the claim showing that the pleader is entitled to relie[f].’”
8
     JoshuaDavid Mellberg, LLC v. Will, No. CV-14-02025-TUC-CKJ (CRP), 2016 WL
9
     4592181, at *1 (D. Ariz. Jan. 22, 2016). In other words, “[t]he complaint must contain a
10
     set of facts Case 4:18-cv-00286-JAS that serves to place the defendant on notice as to the
11
     nature and basis of the claims.” Id. “‘To survive a motion to dismiss [under Rule
12
     12(b)(6)], a complaint must contain sufficient factual matter, accepted as true, to state a
13
     claim to relief that is plausible on its face;’ that is, plaintiff must ‘plead[] factual content
14
     that allows the court to draw the reasonable inference that the defendant is liable for the
15
     misconduct alleged.’” Joshua David Mellberg, LLC, 2016 WL 4592181 at *2 (brackets in
16
     original) (quoting Telesaurus VPC, LLC v. Power, 623 F.3d 998, 1003 (9th Cir. 2010)).
17
     As set forth below, the Hand Defendants/Counterclaimants have sufficiently pleaded its
18
     counterclaims.
19
           II.          LEGAL ARGUMENT
20
                 1.     Counterclaim Count X: Breach of Escrow Agreement.
21
                 The Amended Count X for breach of escrow           does allege that Steinmetz and
22



24
                                                      2
       Case 4:18-cv-00286-DCB Document 88 Filed 11/06/19 Page 3 of 5



 1   TerraNova acting as agents and investment bankers entrusted with holding TM funds

2    promised to hold those funds in escrow to induce Hand Technologies to continue working

3    on TM’s projects despite TM’s failures to pay Hand Technologies as agreed. See ECF No.

4    83 at p. 51, ¶73 and Ex. L referred to therein; p. 52-53, ¶¶76-81; ¶ 172. TM fails to refer to

5    these specific allegations demonstrating who made the promises, what was promised, for

6    what reason, why reliance on the promises were reasonable, and the breach of the promises

7    and damage. TerraNova was to hold $500,000 in its account, under the rules governing it

8    as an investment bank, until Rincon certified that Unbalanced Side Modulation worked. Id.

9    It would then release the funds to Hand Technologies as partial payment of the outstanding

10   balance owed of $591,850. Id.

11          This was no mere belief but representations by an investment banker, holding funds

12   raised for TM, and a member of TM’s board of directors. There is no need for a written

13   escrow agreement. A.R.S. § 44-101 (statute of frauds); see, e.g., Faust v. Hill-Powers

14   Finance Corp., 178 La. 170 (La. 1933) (acknowledging validity of verbal escrow

15   agreement).

16          2.     Count IV: Negligent Representation.

17          TM is correct that the Second Amended Complaint omitted paragraph 116 that

18   contained an essential element of its negligent representation claim. That was a mistake

19   and Hand Technologies requests leave to amend to reinsert paragraph 116:

20          116. Furthermore, TM, through TerraNova its investment banker and its
            board member John Steinmetz, induced Hand Technologies to work without
21          pay on developing the Unbalanced Sidelobe Modulation by promising that
            TerraNova would hold $500,000 of TM's funds in escrow for the benefit of
22          Hand Technologies as payment toward the outstanding amounts owed under



24
                                                   3
       Case 4:18-cv-00286-DCB Document 88 Filed 11/06/19 Page 4 of 5



 1          the ESA.

2    Hand Technologies’ Negligent Misrepresentation claim does allege a misrepresentation of

3    fact, and not just future conduct: that Steinmetz at the time he made the representations that

4    (a) the funds of TM held in the TerraNova escrow account was the same as and secure as

5    an escrow account in a commercial bank, (b) that as an investment bank operating under

6    SEC rules and regulations, TerraNova had to remain available, and (c) that it was not

7    possible for TM Technologies to gain access to the money without going to court, he knew

8    or the representations were false. That is, he had no intention of holding the money for

9    Hand Technologies short of a court order, but made the statements only to induce reliance.

10          Steinmetz had no intention to hold the funds in escrow. His statement of false

11   intention is a misrepresentation of fact. Indeed, discovery will tell if he ever did place funds

12   in escrow.

13          3.     Counterclaim Counts VI: Interference with Prospective Advantage.

14          Defendants have pled facts of a business expectancy that TM admitted it had

15   obtained due to the work Hand Technologies performed and which, because of TM’s

16   conduct, prohibited Hand Technologies from obtaining. Hand Technologies’ decades of

17   business experience and relationships coupled with TM’s success in marketing the

18   intellectual property satisfy the notice pleading required for its interference with prospective

19   advantage claim. It is reasonable to infer from the facts alleged that TM interfered with

20   Hand Technologies’ reasonable prospects in marketing the technology when TM was

21   successful in doing so.

22          III.   CONCLUSION



24
                                                    4
      Case 4:18-cv-00286-DCB Document 88 Filed 11/06/19 Page 5 of 5



 1         For the reasons stated above the Plaintiff’s motion to dismiss counts IV, VI, and X

2    of Defendants’ second amended counterclaims should be denied.          In the alternative,

3    Counterclaim Defendants should be granted leave to amend to cure any deficiencies.

4          Dated: November 6, 2019.

5                                             LAW OFFICE OF LYNN ERIC GOAR, P.C.

6
                                                Lynn Goar
                                              /s/
7                                             LYNN ERIC GOAR

8                                                    And

9                                             McCANDLESS & NICHOLSON, PLLC

10                                            /s/ ROY S. McCANDLESS
                                              Pro Hac Vice
11

12
     Copy mailed November 6, 2019, to:
13
     James S. O’Brien, Jr.
14   Daniel V. Derby
     Pryor Cashman LLP
15   7 Times Square
     New York, NY 10036
16
     Kevin M. Sherlock
17   The Law Firm of Heurlin Sherlock
     1636 N. Swan Road, Ste. 200
18   Tucson, AZ 85712-4096

19

20

21

22



24
                                                 5
